DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
During a telephone conversation with Mr. Murphy on 07/8/20201 a provisional election of species was made with traverse to prosecute the invention in a gas phase hydrogenation, and the species of Ag as a promoter, Al2O3 as substrate, and 1-ethyl-3-methylimidazolium ethylsulfate as the ionic liquid having the structure as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 4-5 and 7-23 read on the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 and 19 recited the word "about” renders the claim indefinite. The word “about" is not defined by the claim, the specification does not provide a guidance of what is included in “about”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-5 and 7-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bailey et al. (US 2006/0217579, submitted by applicants in IDS), in view of Riisager et al. (US 2011/0065950, submitted by applicants in IDS).
Regarding claim 4, Bailey et al. teach a process of selective hydrogenation of acetylene in front-end mixed olefin feed streams ([0004]-[0005] and [0010]) comprising catalyzing hydrogenation by a heterogeneous catalyst comprising palladium supported on an alumina support material having surface area less than 10 m2 /g (Abstract, [0014]-[0015], [0021] and claims 12-16). It encompasses the instant claimed surface area (≤9 m2/g). The surface range taught by Bailey et al. differs from Applicant's recitations of claim by not disclosing identical ranges. However, the reference discloses "encompassing" ranges, and encompassing ranges have been held to establish prima facie obviousness.
Although Bailey et al. do not specifically teach ionic liquid as per applicant claim 1, Riisager et al. teach a support ionic liquid catalyst for hydrogenation comprising ionic 
The ionic liquid loading upto 33% wt ([0095]). It overlaps or encompasses the instant claimed range of 0.01-5% wt. 
The references differ from Applicant's recitations of claims by not disclosing identical ranges (ionic liquid loading between 0.01-5 %). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the loading ionic liquid of Riisager et al. with the catalyst taught by Bailey et al to obtain the invention as specified in the claim 1, motivated by the fact that the ionic liquid improves the Pd catalyst’s stability and reusability, without inducing significant change of activity ([0009]-[0011]).
Since both Riisager et al. and Bailey et al teach alumina supported heterogeneous catalysts, one would have a reasonable expectation of success.
Regarding  claim 5, the process taught by the combined references of Bailey et al. and Riisager et al. is the gas-phase selective hydrogenation ([0004]).
Regarding claims 7-8, as discussed above, Bailey et al. teaches the alumina surface area preferred <9 m2/g ([0021]) which overlaps the instant claimed range 2-8 m2/g. 
Regarding claims 9-10, the Pd supported catalyst taught by the combined references of Riisager et al. and Bailey et al. is heterogenous catalyst containing promoter silver as the instant claim (Bailey et al., [0009]-[0015]).

Regarding claim 12, the atomic ratio of Pd to the promoter taught by Bailey et al. is 1:1 which is encompassed by the instant claimed range ([0020]).
Regarding claims 13-15, as discussed above, Riisager et al. teach the ionic liquid 1-ethyl-3-methylimidazolium hydrogen sulfate ([0090]-[0092]).
Although Riisager et al. do not specific disclose the elected anion ethyl sulfonate of the ionic liquid, it is consider the hydrogen sulfate is a homolog of ethyl sulfonate anion. 
The prior art compound is homologs of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one on ordinary skill in the arts would have been motivated to make the claimed compounds in searching for new additives. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made See MPEP 2144.09 I-III.
"reaffirm[ed] that structural similarity between claimed and prior art subject matter,.., where the prior art gives reason or motivation to make the claimed compositions, creates a prima facie case of obviousness, and that the burden (and opportunity) then falls on an applicant to rebut that prima facie case." In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990) (en banc). 
The structural similarity need not be, strictly speaking and however it is defined, "true homology." Rather, "if an examiner considers that he has found prior art close 
Prior art disclosure of hydrogen sulfate has been found sufficient to establish a prima facie case for claims encompassing the corresponding ethyl sulfate compound. See, e.g., In re Papesch, 315 F.2d 381 (CCPA 1963) (cited with approval by Dillon, at 919 F.2d at 696). 
Regarding claims 16, 20 and 23, Riisager et al. teach the ionic liquid loading is upto 30%wt which overlaps the instant claimed range ([0095]).
The references differ from Applicant's recitations of claims by not disclosing identical ranges (ionic liquid loading between 0.01-5 %). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claims 17 and 19, the process taught by the combined references of Riisager et al. and Bailey et al. teach the catalyst having a cleanup temperature of <80 0C and an operating window of >25 0C as the instant claims (Bailey et al., [0005], [0031] and Table 1).
Regarding claim 18 and 21-22, the pore volume taught by the combined references of Riisager et al. and Bailey et al. is 0-0.4 cm3/g at a threshold diameter of 800 À or less as the instant claims ([0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1732